     Case 3:16-cv-01296-JM-BLM Document 56 Filed 02/11/20 PageID.901 Page 1 of 5


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE KOALA,                                          Case No.: 16cv1296 JM(BLM)
12                                      Plaintiff,
                                                         ORDER ON MOTION TO STAY
13   v.                                                  PROCEEDINGS
14   PRADEEP KHOSLA, in his official
     capacity as Chancellor of the University
15
     of San Diego, et al.,
16                                   Defendants.
17
18         This matter comes before the court on Defendants’ motion to stay proceedings. (Doc.
19   No. 54.) For the reasons set forth below, Defendants’ motion is denied.
20         On December 13, 2019, this court held a hearing spreading the mandate of the Ninth
21   Circuit. (Doc. Entry. 49.) On January 7, 2020, Defendants filed a Motion to Recall
22   Mandate and Withdraw Opinion (“Motion to Recall) with the Ninth Circuit, asserting that
23   subject-matter jurisdiction over this dispute is lacking. (See Doc. No. 54-1, Ex.1.)
24         Defendants move to stay this action pending resolution of the Motion to Recall on
25   the grounds that: (1) the Plaintiff’s claims became moot while the appeal of the court’s
26   order granting Defendants’ Motion to Dismiss the Second Amended Complaint was
27   pending; (2) Defendant’s Motion to Recall addresses the important issues of Plaintiff’s lack
28   of standing; (3) the Ninth Circuit’s ruling on that motion has the potential to completely

                                                     1
                                                                                 16cv1296 JM(BLM)
     Case 3:16-cv-01296-JM-BLM Document 56 Filed 02/11/20 PageID.902 Page 2 of 5


1    resolve this case; (4) it is in the interests of judicial economy to stay these proceedings;
2    (5) Defendants will suffer hardship if they are required to continue litigating in this court
3    while the case is on appeal in light of the fact that a ruling in their favor may result in
4    dismissal of the case; and (6) the Plaintiff will not suffer any prejudice from the stay. (Doc.
5    No. 54.)
6                                             Discussion
7          A stay pending an appeal is not a matter of right, “[i]t is instead ‘an exercise of
8    judicial discretion,’ and ‘the propriety of its issue is dependent upon the circumstances of
9    the particular case.’” Nken, 556 U.S. 418, 433 (2009) (quoting Virginian Ry. Co. v. U.S.,
10   272 U.S. 658 at 672-73 (1926)). In deciding whether to grant a stay pending appellate
11   proceedings, the court considers four factors: “(1) whether the stay applicant has made a
12   strong showing that he is likely to succeed on [appeal]; (2) whether the applicant will be
13   irreparably injured absent a stay; (3) whether issuance of a stay will substantially injure the
14   other parties interested in the proceedings; and (4) where the public interest lies.” Lair v.
15   Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012) (quoting Nken, 556 U.S. at 434). “The first
16   two factors are the most critical and the last two steps are reached once an applicant satisfies
17   the first two facts.” Washington v. Trump, 847 F.3d 1151, at 1164 (9th Cir. 2017) (internal
18   quotation marks and citations omitted). The party requesting the stay bears the burden of
19   demonstrating that the circumstances justify an exercise of the court’s discretion. Nken,
20   556 U.S. at 434.
21         1. Likelihood of Success on the Merits
22         To satisfy the first factor, likelihood of success on the merits, the movant “must make
23   a strong showing that success on the merits is likely.” Lair, 697 F.3d at 1204. Meaning,
24   “‘at a minimum,’ a petitioner must show that there is a ‘substantial case for relief on the
25   merits.’” Id. (quoting Leiva-Perez v. Holder, 640 F.3d 962, 968 (9th Cir. 2011)). But,
26   “[t]he standard does not require the petitioners to show that ‘it is more likely than not that
27   they will win on the merits.’” Id. (quoting Leiva-Perez, 640 F.3d at 966).
28

                                                    2
                                                                                     16cv1296 JM(BLM)
     Case 3:16-cv-01296-JM-BLM Document 56 Filed 02/11/20 PageID.903 Page 3 of 5


1           Defendants’ Motion to Recall and Motion to Stay raises the issue of whether there
2    is subject matter jurisdiction to hear this suit because of Plaintiff’s unilateral decision to
3    abandon its registered student organization (“RSO”) status in the fall of 2017. (Doc. No.
4    54-1; See generally, Motion to Recall.) Defendants assert that by ending its existence as
5    an RSO, The Koala lost its direct stake in this controversy and mooted the case. In support,
6    the movants cite to Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997) (“an
7    actual controversy must be extant at all stages of review, not merely at the time the
8    complaint is filed,”) and Harris v. Itzhaki, 183 F.3d 1043 (9th Cir. 1999) (claims for
9    declaratory and prospective injunctive relief rendered moot by plaintiff’s departure from
10   the apartment building, but her claims for damages were unaffected.) It is Defendants’
11   position that the recent application by The Koala for RSO cannot retroactively reinstate the
12   subject matter jurisdiction of the appellate court. And, as Defendants point out, The Koala
13   sought entirely prospective relief.
14          In opposition, Plaintiff responds that The Koala has published since 1982 and has
15   continued to do so, even while the case was pending on appeal. Further, The Koala asserts
16   that the requirements of registering as an RSO are simply ministerial, that it is currently in
17   the process of completing the remaining registration requirements, and that “the expected
18   re-registration would render it eligible for such funds but for the disqualification of student
19   newspapers from such eligibility.” (Doc. No. 55 at 4.) Plaintiff concludes “[o]n those
20   facts, settled law establishes the case is not and never was moot.” (Id.) In addition, Plaintiff
21   maintains that its lapse in registration is not enough to moot the case because re-registration
22   is not an insurmountable barrier. See Clark v. City of Lakewood, 259 F.3d 996, 1012 (2001)
23   (concluding that while the expiration of plaintiff’s original business license could make it
24   difficult for him to return to business, he still had a legally cognizable interest in the lawsuit
25   sufficient to allow him to seek injunctive relief because plaintiff had stated his intention to
26   return to the business, he could reapply for a new license and pay a fee, and “this added
27   step is not an insurmountable barrier” and thus not enough to moot the case).
28

                                                     3
                                                                                      16cv1296 JM(BLM)
     Case 3:16-cv-01296-JM-BLM Document 56 Filed 02/11/20 PageID.904 Page 4 of 5


1           “The exercise of judicial power under Art. III of the Constitution depends on the
2    existence of a case or controversy.” Preiser v. Newkirk, 422 U.S. 395 (1975). The rule in
3    federal cases is that an actual controversy must be extant at all stages of review, not merely
4    at the time the complaint is filed. Id. Arguments regarding mootness and standing are
5    often nuanced and the significance of questions regarding subject matter jurisdiction are
6    not to be taken lightly. The question of whether or not The Koala’s unilateral decision to
7    abstain from applying for RSO status since the 2016-2017 academic year has mooted the
8    case is for the Ninth Circuit to decide, as is whether the mandate must be recalled. This
9    court takes no position on the question of which party may prevail at the Circuit level. For
10   purposes of the motion to stay, the court has simply determined that Defendants have
11   neither met their burden of showing that success on the merits is likely nor set forth a
12   substantial case for relief on the merits. Lair, 697 F.3d at 1204. Thus, Defendants have
13   failed to satisfy the first factor of the four-part test.
14          2. Irreparable Injury
15          “Simply showing some possibility of irreparable injury,’ fails to satisfy the second
16   factor.” Nken, 556 U.S. at 434-35. Under the second factor, the movant must show that
17   “there is a probability of irreparable injury if the stay is not granted.” Lair, 697 at 1214.
18          Defendants assert that they will suffer hardship if they are required to continue
19   expending resources litigating a case that may shortly be dismissed. (Doc. No. 54-1 at 5.)
20   But, the court is not convinced that this is a sufficient injury that warrants a stay because
21   “being required to defend a suit, without more, does not constitute a ‘clear case of hardship
22   or inequity.’” Lockyer v. Mirant Corp., 398 F.3d 1098, 1112 (9th Cir. 2005) (quoting
23   Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)). Thus, Defendants have failed to satisfy
24   the second factor of the four-part test.
25          Because Defendants have not met the first two factors, the court need not reach the
26   last two facts. See Washington, 847 F.3d at 1164.
27
28

                                                      4
                                                                                    16cv1296 JM(BLM)
     Case 3:16-cv-01296-JM-BLM Document 56 Filed 02/11/20 PageID.905 Page 5 of 5


1                                            Conclusion
2          Exercising its discretion, and in accordance with the above, the court DENIES
3    Defendants’ motion to stay proceedings pending determination of the Motion to Recall.
4    (Doc. No. 54.)
5          However, the court on its own motion VACATES any and all pending dates.
6    Defendants shall have up to and including March 13th, 2020, to file their answer to the
7    Second Amended Complaint.
8          IT IS SO ORDERED.
9    Dated: February 11, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                             16cv1296 JM(BLM)
